Habiendo el propio Fiscal solicitado la revocación de la sentencia en este caso de acuerdo con lo resuelto por esta Corte Suprema en el caso de Ex parte Lorenzo Rivera, 34 D.P.R. 773; exa-minada la acusación y apareciendo que en efecto la senten-cia es nula porque la infracción al Reglamento de la Comi-sión de Servicio Público perseguida sólo puede castigarse administrativamente y no por la vía penal, de conformidad con la ley tal como fue interpretada en el caso invocado por el Fiscal, se revoca la sentencia apelada y se absuelve al acu-sado. El Juez Asociado Sr. Hutchison no tomó parte en la resolución de estos casos.